DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine-Hartlage et al. (DE 10 2009 025 743 A1) in view of Horsch (4,834,228).
Regarding claim 1, Kleine-Hartlage et al. shows a distributor comprising: a drive train (8’, 10, 11, 7); at least two distributor disks (5), rotatably driven by  the drive train (fig 2), wherein the drive train is connectable 5to a power take-off shaft  (input to 10) of a traction unit or of a tractor, and the drive train comprises: a central input shaft; (input to 10), a central gear (10), at least one cross shaft (8’) use
but fails to disclose  wherein the coaxial transmission  is configured as a friction clutch transmission that is adjustable by means of the adjusting element essentially continuously between a plurality of speed reduction positions , wherein a speed reduction ratio of the friction clutch transmission can be changed 3by the adjusting element between a normal position, in which the input speed of the input shaft corresponds essentially to the output speed of the driven shaft, and at least one speed reduction position, in which the input speed of the input shaft  is not equal to the output speed of the driven shaft, wherein both the input shaft of the friction clutch transmission and 5the driven shaft thereof have each ring-shaped plates, which are configured to be brought into contact with one another in a non-positive connection, wherein the ring-shaped plates of the input shaft, which extend radially outwardly from the input shaft, are arranged on an outer circumference of a section of the input shaft, which section faces the driven shaft, and the 25ring-shaped plates of the driven shaft, which extend radially inwardly from the driven shaft, are arranged on an inner circumference of a hollow section of the driven shaft, which section faces the input shaft, wherein the friction clutch transmission has  a plurality of spaced reduction positions with different output speeds and wherein the plates of the input shaft and of the driven shaft can be 
However, Horsch. shows a  friction clutch transmission (fig 1) that is adjustable by means of the adjusting element (46) essentially continuously between a plurality of speed reduction positions, wherein a speed reduction ratio of the friction clutch transmission can be changed 3by the adjusting element between a normal position, in which the input speed of the input shaft (14, 18) corresponds essentially to the output speed of the driven shaft (20), and at least one speed reduction position, in which the input speed of the input shaft  is not equal to the output speed of the driven shaft (this is how a friction clutch works) wherein both the input shaft of the friction clutch transmission and 5the driven shaft thereof have each ring-shaped plates (32, 34), which are configured to be brought into contact with one another in a non-positive connection, wherein the ring-shaped plates of the input shaft (32), which extend radially outwardly from the input shaft (fig 1), are arranged on an outer circumference of a section of the input shaft, which section faces the driven shaft (fig 1), and the 25ring-shaped plates of the driven shaft (34), which extend radially inwardly from the driven shaft, are arranged on an inner circumference of a hollow section of the driven shaft, which section faces the input shaft (fig), wherein the friction clutch transmission has  a plurality of spaced reduction positions with different output speeds (when the plates slip with respect to one 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the reducing gear 11 of Kleine-Hartlage et al. with the friction clutch transmission of Horsch in order have the cutch actuator housed in the  driven member as taught by Horsch (col 1, lines 59-64)
Regarding claim 2, the coaxial transmission is arranged in a housing (1, Kleine-Hartlage) accommodating the cross shaft or is integrated in the housing of the cross shaft such that the gearbox of the coaxial transmission forms a part of the housing of the cross shaft, wherein the adjusting element passes through the housing (the hydraulic line of Horsch).
Regarding claim 9, a cylinder (46 Horsch) of the piston-and-cylinder unit of the actuator adjusting element is in connection with an annular space (78, 76 Horsch) arranged in a housing (70 Horsch) of the friction clutch transmission, which annular space adjoins the pressing ring in the axial direction and is used to displace same axially as a function of the pressure prevailing in the annular space (fig 1 Horsch).

Regarding claim 11, a slip-free contact of the input shaft of the friction clutch transmission with the driven shaft is formed during the normal operation, so that the input speed corresponds to the output speed (fig 1 Horsch).
Regarding claim 12,  the actuator adjusting element  further comprises:  a hydraulic, electrical (servo) or electromagnetic adjusting cylinder  or a piezo 5motor, which is in mechanical connection with the piston  of the hydraulic, pneumatic or hydro pneumatic piston-and-cylinder unit  in order to actuate the piston thereof (hydraulic piston 46 Horsch).
Regarding claim 16, wherein the adjusting element (64) passes through the housing (70) essentially radially (fig 1 Horsch).  
Regarding claim 17, wherein the plates of the input shaft and of the driven shaft are pre-stressed by a spring force (54 Horsch).
Regarding claim 18, Kleine-Hartlage et al. as modified above shows  A distributor comprising: a drive train (8’, 10, 11, 7); a plurality of distributor disks (5) rotatably driven by the drive train, wherein the drive train is connectable to a power take-off shaft (input 

Regarding claim 19,  wherein the coaxial transmission is arranged in a housing  (1, Kleine-Hartlage) accommodating the cross shaft or is integrated in the housing of the cross shaft such that the gearbox of the coaxial transmission forms a part of the housing of the cross shaft, wherein the adjusting element passes through the housing (fig 1 Horsch), the input shaft comprising an outer peripheral input shaft surface Horsch), each of the input shaft plates being in direct contact with at least a portion of the outer peripheral input shaft surface (fig 1 Horsch), the driven shaft inner circumference comprising a driven shaft inner circumferential surface (42 Horsch), each of the driven shaft plates being in direct contact with at least a portion of the driven shaft 
Regarding claim 21, Kleine-Hartlage et al. as modified above shows  wherein the coaxial transmission is configured as a friction clutch transmission (Horsch) that is 15adjustable by the adjusting element essentially continuously between a plurality of speed 12reduction positions (inherent to Horsch), wherein a speed reduction ratio of the friction clutch transmission is configured to be changed via the adjusting element (46, Horsch) between a normal position, in which the input speed of the input shaft corresponds essentially to the output speed of the driven shaft, and at least one speed reduction position, in which the input speed of the input shaft is not 20equal to the output speed of the driven shaft, the input shaft having an input shaft outer circumferential portion (18, Horsch) and input shaft plates (32, Horsch), the driven shaft comprising driven shaft plates (34, Horsch) and a driven shaft inner circumferential portion (42, Horsch) comprising an inner circumferential surface defining at least a portion of a driven shaft interior space (fig 1, Horsch), the driven shaft plates extending radially inward from the driven shaft inner circumferential portion in a direction of the input 25shaft outer circumferential portion with respect to a longitudinal axis of the driven shaft (fig 1), the input shaft plates extending radially outward from the input shaft outer circumferential portion in a direction of the driven shaft inner circumferential portion with 
Regarding claim  22,  wherein the driven shaft inner circumferential portion is located at a radially spaced location from the input shaft outer circumferential portion with respect to the longitudinal axis of the input shaft, wherein the driven shaft inner circumferential portion surrounds the input shaft outer circumferential 5portion, the input shaft plates and the driven shaft plates being radially located between the 13driven shaft inner circumferential portion and the input shaft outer circumferential portion (fig 1 Horsch), each of the input shaft plates being connected directly to the input shaft outer circumferential portion, each of the driven shaft plates being connected directly to the driven shaft inner circumferential portion (Horsch fig 1).
5connected with the driven shaft to form a one-piece driven shaft and hollow drive shaft section structure (fig 1, Horsch).
Regarding claims 24 and 25, the inner boundary of the interior space of the driven shaft is not defined. The examiner is defining the interior space to be a cylindrical space between 42 and 18 that includes the plates but not the center portion where spring 54 is located.


  Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine-Hartlage et al. (DE 10 2009 025 743 A1) as modified by Horsch (4,834,228), further in view of Schmidt-Bruken et al. (5,322,150).
Regarding claim 4, Kleine-Hartlage et al. as modified above shows all aspects of the applicant’s invention as in claim 3 and 18, but fails to disclose a speed sensor is arranged: on an output side of the friction clutch transmission  and on 5 an input side of the friction clutch transmission and on the an output side of the friction clutch transmission; and further comprising a control / regulating unit further connected to the speed sensors whereby an  output speed can be controlled and/or regulated according to a set point.
However, Schmidt-Bruken et al. teaches a clutch controlling device that includes a speed sensor (17) is arranged: on an output side of the friction clutch transmission and on 5 an input side (15) of the friction clutch transmission and on the an output side of the friction clutch transmission; and further comprising a control / regulating unit (19) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the speed sensors and the controller of Schmidt-Bruken et al. to the device of Kleine-Hartlage et al. as modified above, in order to control the slipping of the clutch as taught by Schmidt-Bruken et al (abstract).


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine-Hartlage et al. (DE 10 2009 025 743 A1) as modified by Horsch (4,834,228) above, further in view of Handke (3,912,060)
Regarding claim 13, Kleine-Hartlage et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the friction clutch transmission further has a pump, configured as a vane-type rotary pump or centrifugal pump, with a delivery-side port in operative connection with a fluid duct, which opens at the plates of the input shaft and of the driven shaft.
However, Handke shows a friction clutch transmission that has a pump (100), configured as a vane-type rotary pump or centrifugal pump, with a delivery-side port (112) in operative connection with a fluid duct (114), which opens at the plates (74, 76) of the input shaft and of the driven shaft.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add pump and ducts of Handke to the 
Regarding claim 14, the pum
Regarding claim 15, the pump is attached to an end face of the friction clutch transmission (fig 1).


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleine-Hartlage et al. (DE 10 2009 025 743 A1) as modified by Horsch (4,834,228) above, further in view of Handke (3,912,060)
Regarding claim 13, Kleine-Hartlage et al. as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the friction clutch transmission further has a pump, configured as a vane-type rotary pump or centrifugal pump, with a delivery-side port in operative connection with a fluid duct, which opens at the plates of the input shaft and of the driven shaft.
However, Handke shows a friction clutch transmission that has a pump (100), configured as a vane-type rotary pump or centrifugal pump, with a delivery-side port (112) in operative connection with a fluid duct (114), which opens at the plates (74, 76) of the input shaft and of the driven shaft.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add pump and ducts of Handke to the .



Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             3/11/2021